PCIJ_A_03_Neuilly_BGR_GRC_1924-09-12_ANX_01_NA_NA_EN.txt. ANNEX.

TREATY OF NEUILLY,
ARTICLE 179, ANNEX, PARAGRAPH 4

(English text.)

“All property, rights and interests of Bulgarian nationals
within the territory of any Allied or Associated Power and
the net proceeds of their sale, liquidation or other dealing
therewith may be charged by that Allied or Associated Power
in the first place with payment of amounts due in respect
of claims by the nationals of that Allied or Associated Power
with regard to their property, rights and interests, including
companies and associations in which they are interested, in
Bulgarian territory, or debts owing to them by Bulgarian
nationals, and with payment of claims growing out of acts
committed by the Bulgarian Government or by any Bulgarian
authorities since October rrth, 1915, and before that Allied or
Associated Power entered into the war. The amount of such
claims may be assessed by an arbitrator appointed by
M. Gustave Ador, if he is willing, or if no such appointment is
made by him, by an arbitrator appointed by the Mixed Arbi-
tral Tribunal provided for in Section VI. They may be char-
ged in the second place with payment of the amounts due
in respect of claims by the nationals of such Allied or Associated
Power with regard to their property, rights and interests in the
territory of other enemy Powers, in so far as those claims are
otherwise unsatisfied.”
